EXHIBIT 10.10


 
FIRST AMENDMENT TO THE LIN TV CORP.
THIRD AMENDED AND RESTATED
2002 NON-EMPLOYEE DIRECTOR STOCK PLAN




The LIN TV Corp. Third Amended and Restated Non-Employee Director Stock Plan
(the “Plan”) is amended as follows:


1.           Section 6(g) of the Plan is hereby replaced in its entirety with
the following:


 
“(g)
Exchange Programs.  The Committee may, without stockholder approval, cancel any
outstanding stock option and grant in exchange therefore a new Stock Option or
Stock Award covering the same or a different number of shares of common stock
and having an exercise price per share lower than the then-current exercise
price per share of the cancelled Stock Option; provided, however, that the
exercise price per share of the new Stock Option or Stock Award shall not exceed
the Fair Market Value of a share of Common Stock on the date of the grant of
such Stock Option or Stock Award.”



Approved and adopted by the Board of Directors of LIN TV Corp. on December 23,
2008.
 